DETAILED ACTION
Priority
This action is in response to the original filing dated 11 February 2021 which is a continuation of U.S. non-provisional application 14/824,846, dated 12 August 2015, which is a continuation of U.S. non-provisional application 13/247719, dated 28 September 2011, which claims priority to several U.S. provisional applications, under 35 U.S.C. 119(e), the earliest of which is dated 01 October 2010.  A preliminary amendment was submitted 10 March 2021.  No claims are amended.  Claims 1-20 have been cancelled.  Claims 21-40 have been added.  Claims 21-40 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 April 2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,214. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims listed above of the instant application are anticipated by or are obvious variants of the identified claims of the reference patent.

Claim Objections
Claims 26 and 35 are objected to because of the following informalities: dependent claims 26 and 35 recite “a processor” when a processor is already established, examiner suggests “the processor.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 30 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Examiner notes that the preliminary amendment (03/10/2021) was filed after the filing date (02/11/2021) and is thus not part of the original disclosure.  Independent claims 21, 30 and 39 recite the limitation “the annunciator window to display a first portion of the annunciator window in a first display portion and a second portion of the annunciator window in a second display portion of the touch sensitive display.”  Examiner cannot find any support in the written description for the ability to display a first portion of the annunciator window in a first display portion and a second portion of the annunciator window in a second display portion of the same touch sensitive display.  The application essentially disparages the use of a single display (see specification paragraphs 0004-0005).  Therefore, the limitation is new matter and fails to comply with the written description requirement.
All of the dependent claims (22-29, 31-38 and 40) are rejected for incorporating the deficiencies of their respective independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 27, 30, 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims 27 and 36 recite “in response to the user input gesture being executed on a selected display.”  There is only one display present in the claims, “the touch sensitive display,” so it is unclear how or why a user would be selecting between displays when only one exists; therefore, it is indefinite.  Examiner will interpret this limitation as “in response to the user input gesture being executed on the touch sensitive display.”
Claims 30 and 39 recite the limitations "the first display" and “the second display.”  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests and will interpret the phrase as “the first display portion” and “the second display portion.”
Claim 21 recites the limitation “the processor.”  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “a processor.”
All of the dependent claims (22-29, 31-38 and 40) are rejected for incorporating the deficiencies of their respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (US 2009/0249247 A1) in view of TopWindowsTutorials (“Windows 7 Tutorial 1 – Introduction to the Desktop”, <URL: https://www.youtube.com/watch?v=_Jp6XjlGXvU>).

As for independent claim 21, Tseng teaches a method comprising:
displaying, by the processor, an annunciator window on a touch sensitive display of the mobile device, the annunciator window having information therein showing at least one of a device status, a connectivity status, and a messaging status [(e.g. see Tseng paragraph 0028) ”The status bar is the area in which status indicators such as battery charge level and signal strength level are traditionally displayed … the notifications may … be displayed in a peripheral area at the edge of a display, such as a status area, or status bar, for the mobile device”].
configuring, by the processor, the annunciator window to display a first portion of the annunciator window in a first display portion of the touch sensitive display and a second portion of the annunciator window in a second display portion of the touch sensitive display [(e.g. see Tseng paragraphs 0028, 0037 and Fig. 1(c), (e) and (g)) ” The status bar is the area in which status indicators such as battery charge level and signal strength level are traditionally displayed--typically at the top of a display … at instance (g), the icons for each of the three messages are shown along with the static status bar icons”].  Examiner notes that, as depicted in Fig. 1(c), (e) and (g), the status 
receiving, by the processor, a user input gesture in the first portion of the annunciator window, wherein the annunciator window is expanded as a drawer over the first display portion of the touch sensitive display [(e.g. see Tseng paragraphs 0041, 0053, 0059 and Figs. 2A-C) ”a press by a user on the device 218 over the status bar 222, with a subsequent dragging downward of the status bar 222.  Such action may be programmed to result in the expanding of a message area 224 into the main zone of the display 220 … The right screen in FIG. 2A shows the display 200 after the user has long-pressed or dragged downward on the status bar 202. In this example, the main zone has been filed with the various messages that were left since the last time the user had reviewed his or her messages. The messages are shown in a message area 206 in the main zone of the display 204, while the status bar 202 is shown with the message notification icons removed  … The third display shows the user dragging the notification bar downward across the main part of the display, like a roll shade”].

Tseng does not specifically teach maintaining, by the processor, a second size of the second portion of the annunciator window displayed in the second display, wherein the second portion of the annunciator window is not expanded over the second display portion of the touch sensitive display.  However, in the same field of invention, TopWindowsTutorials teaches:
maintaining, by the processor, a second size of the second portion of the annunciator window displayed in the second display, wherein the second portion of the annunciator window is not expanded over the second display portion of the touch sensitive display [(e.g. see TopWindowsTutorials @2:15-2:50) discussing the ability for the user to apply an input to expand a portion of the left hand side of the taskbar (e.g. application side @2:17) and provide another input to expand a portion of the right hand side of the taskbar (e.g. system tray @2:45).  These expansions are independent of one another.  When the left hand side of the taskbar is expanded (@2:17) the system tray remains in its un-expanded state.].
Therefore, considering the teachings of Tseng and TopWindowsTutorials, it would have been obvious to one having ordinary skill in the art at the time of the invention to add maintaining, by the processor, a second size of the second portion of the annunciator window displayed in the second display, wherein the second portion of the annunciator window is not expanded over the second display portion of the touch sensitive display, as taught by TopWindowsTutorials, to the teachings of Tseng because this taskbar allows the user to easily customize, preview, and control applications and settings (e.g. see TopWindowsTutorials @0:54-2:20, 02:45-3:20).

claim 22, Tseng and TopWindowsTutorials teach the method as described in claim 21 and Tseng further teaches:
modifying, by the processor, the display of the annunciator window in response to a changed state of at least one of the mobile device status, a connectivity status, and messaging status [(e.g. see Tseng paragraph 0028) ”the notifications may occur by having a notification message--which may be an abbreviated form of the actual communication, e.g., a name and subject line for an incoming e-mail--be displayed in a peripheral area at the edge of a display, such as a status area, or status bar, for the mobile device”].

As for dependent claim 23, Tseng and TopWindowsTutorials teach the method as described in claim 22 and Tseng further teaches:
wherein the modifying step includes displaying the changed state including text corresponding to at least one of a phone message, email message, or text message [(e.g. see Tseng paragraph 0033 and Fig 1) ”Instance (b) shows what occurs when the device receives an e-mail--here a message from Frank Fee about a planned night of intramural hockey. To show such a new message to the user of the device, the static status indicators may be removed from the status bar temporarily, and the name of the sender and ].

As for dependent claim 24, Tseng and TopWindowsTutorials teach the method as described in claim 22 and Tseng further teaches:
wherein the modifying step includes displaying the changed state across either the first or second portion of the annunciator window and masking at least one icon representing the device status, a connectivity status, or messaging status [(e.g. see Tseng paragraphs 0005, 0033 and Fig. 1) ”the static status indicators may be removed from the status bar temporarily … static area on a device that displays information such as bars for wireless signal strength, a remaining battery life indicator, an icon that shows the network over which wireless communication is occurring, and the like”].

As for dependent claim 25, Tseng and TopWindowsTutorials teach the method as described in claim 21 and Tseng further teaches:
wherein the modifying step includes displaying the changed state across substantially all of the annunciator window [(e.g. see Tseng paragraph 0035 and Fig. 1) ”At instance (d), another message has arrived at the device--this time a voice mail message from Neal Broten. In this example, the device is connected to a system that provides speech-to-text transcription, such as automatic ].  The examiner notes that in Fig. 1(d) the changed state is displayed across substantially all of the status bar.

As for dependent claim 26, Tseng and TopWindowsTutorials teach the method as described in claim 21 and Tseng further teaches:
positioning, by a processor, the annunciator window across adjacent upper or lower edges of the first and second display portions of the touch sensitive display [(e.g. see Tseng paragraphs 0028, 0037 and Fig. 1(c), (e) and (g)) ” The status bar is the area in which status indicators such as battery charge level and signal strength level are traditionally displayed--typically at the top of a display … at instance (g), the icons for each of the three messages are shown along with the static status bar icons”].  Examiner notes that, as depicted in Fig. 1(c), (e) and (g), the status bar is split into two display areas at the top of the display, the left hand display area displays notification icons related to messaging applications and the like, while the right hand display area displays the status indicators for battery charge and the like.  These two display areas are located adjacent to each other along the top of the display (see Fig. 1(g)).

claim 27, Tseng and TopWindowsTutorials teach the method as described in claim 21 and Tseng further teaches:
wherein the annunciator window is expanded across the first display portion of the touch sensitive display in response to the user input gesture being executed on a selected display [(e.g. see Tseng paragraph 0053 and Fig. 2B) ”a press by a user on the device 218 over the status bar 222, with a subsequent dragging downward of the status bar 222.  Such action may be programmed to result in the expanding of a message area 224 into the main zone of the display 220”].

As for dependent claim 28, Tseng and TopWindowsTutorials teach the method as described in claim 21 and Tseng further teaches:
wherein the annunciator window expands over a desktop or application displayed in the first display portion of the touch sensitive display without a user having to close or minimize the desktop or application [(e.g. see Tseng paragraph 0054 and Fig. 2B) ”the message area 224 has a semi-transparent background so that the active clock application can be viewed behind it … as the user pulls the status bar 222 downward, the pulling by the user may push down on the top edge of the application area, causing it to shrink”].

As for dependent claim 29, Tseng and TopWindowsTutorials teach the method as described in claim 28 and Tseng further teaches:
wherein the user provides a second user input gesture to minimize or close the first portion of the annunciator window causing an entire window displaying the desktop or application to be re-displayed on the first display portion of the touch sensitive display [(e.g. see Tseng paragraphs 0046, 0056, 0076) ”Such an instruction indicates to the user that selecting the tab 216 (e.g., by pressing on it) will cause the message area 206 to disappear, so that the application area 214 will expand back to its original space … The user may return the device 218, as shown in the right two figures, back into the device 218 shown in the left figure (but with the messaging icons in the status bar removed) by dragging the bar 226 at the bottom of the display 220 upward … by selecting a graphical element to move the recent-received message elements up and off the display again so that the previously-operating application or applications may take their place again”].

As for independent claim 30, Tseng and TopWindowsTutorials teach a device.  Claim 30 discloses substantially the same limitations as claim 21.  Therefore, it is rejected with the same rational as claim 21.

As for dependent claim 31, Tseng and TopWindowsTutorials teach the device as described in claim 30; further, claim 31 discloses substantially the same limitations as claim 22.  Therefore, it is rejected with the same rational as claim 22.

As for dependent claim 32, Tseng and TopWindowsTutorials teach the device as described in claim 31; further, claim 32 discloses substantially the same limitations as claim 23.  Therefore, it is rejected with the same rational as claim 23.

As for dependent claim 33, Tseng and TopWindowsTutorials teach the device as described in claim 31; further, claim 33 discloses substantially the same limitations as claim 24.  Therefore, it is rejected with the same rational as claim 24.

As for dependent claim 34, Tseng and TopWindowsTutorials teach the device as described in claim 30; further, claim 34 discloses substantially the same limitations as claim 25.  Therefore, it is rejected with the same rational as claim 25.

As for dependent claim 35, Tseng and TopWindowsTutorials teach the device as described in claim 30; further, claim 35 discloses substantially the same limitations as claim 26.  Therefore, it is rejected with the same rational as claim 26.

As for dependent claim 36, Tseng and TopWindowsTutorials teach the device as described in claim 30; further, claim 36 discloses substantially the same limitations as claim 27.  Therefore, it is rejected with the same rational as claim 27.

claim 37, Tseng and TopWindowsTutorials teach the device as described in claim 30; further, claim 37 discloses substantially the same limitations as claim 28.  Therefore, it is rejected with the same rational as claim 28.

As for dependent claim 38, Tseng and TopWindowsTutorials teach the device as described in claim 37; further, claim 38 discloses substantially the same limitations as claim 29.  Therefore, it is rejected with the same rational as claim 29.

As for independent claim 39, Tseng and TopWindowsTutorials teach a non-transitory computer-readable medium.  Claim 30 discloses substantially the same limitations as claim 21.  Therefore, it is rejected with the same rational as claim 21.

As for dependent claim 40, Tseng and TopWindowsTutorials teach the non-transitory computer-readable medium as described in claim 39; further, claim 40 discloses substantially the same limitations as claim 22.  Therefore, it is rejected with the same rational as claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,769,428 B2 issued to Mir et al. on 01 July 2014.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g. independently expanding user selected portions of a taskbar).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174